Case: 18-30488      Document: 00514760311         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 18-30488                                  FILED
                                  Summary Calendar                        December 13, 2018
                                                                             Lyle W. Cayce
                                                                                  Clerk
DERRICK COLEMAN,

              Plaintiff - Appellant

v.

HALCON RESOURCES CORPORATION,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:15-CV-2086


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Derrick Coleman, proceeding pro se, brings this appeal following the
district court’s grant of summary judgment to Halcon Resources Corporation.
Coleman does not appeal that decision, which the district court entered in
March 2018. Instead, his appeal concerns the withdrawal of his attorney,
which the district court approved two years earlier, in March 2016. Liberally



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30488    Document: 00514760311    Page: 2   Date Filed: 12/13/2018



                                No. 18-30488
construed, Coleman’s brief asserts a Sixth Amendment right to the assistance
of counsel in his civil action against Halcon and a right to an adversarial
hearing against counsel seeking withdrawal. Coleman did not present either
argument to the district court. Rather than challenge his attorney’s
withdrawal, Coleman proceeded pro se for the remainder of the litigation.
      “Under this Circuit’s general rule, arguments not raised before the
district court are waived and will not be considered on appeal unless the party
can demonstrate ‘extraordinary circumstances.’” AG Acceptance Corp. v.
Veigel, 564 F.3d 695, 700 (5th Cir. 2009) (quoting N. Alamo Water Supply Corp.
v. City of San Juan, 90 F.3d 910, 916 (5th Cir. 1996)). Coleman has not argued
that extraordinary circumstances exist here. Accordingly, we decline to
consider Coleman’s new arguments on appeal.
      AFFIRMED.




                                      2